                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    VICTOR ANDREWS,                                                 CIVIL ACTION
        Plaintiff

    VERSUS                                                          NO. 18-587

    ILLINOIS CENTRAL                                                SECTION: “E” (1)
    RAILROAD COMPANY,
         Defendant


                                      ORDER AND REASONS

        Before the Court is a motion for partial summary judgment on the issue of liability

for his on-the-job injuries, filed by Plaintiff Victor Andrews.1 Defendant Illinois Central

Railroad Company, doing business as CN Railroad, (“CN Railroad”) opposes.2 For the

reasons that follow, the Court DENIES Plaintiff’s motion.

                                            BACKGROUND

        On April 9, 2016, Plaintiff was working as a conductor for Defendant CN Railroad

on a train traveling from Jackson, Mississippi to New Orleans, Louisiana.3 His duties

included applying handbrakes on railcars.4 While Plaintiff was attempting to secure a

handbrake, the brake stopped turning.5 Plaintiff alleges this jolted his body and caused

pain in his arm and shoulder.6 He alleges the handbrake malfunction caused him to

“sustain injuries to his neck, shoulder, spine, and about his body.”7




1 R. Doc. 23.
2 R. Doc. 32, amending R. Doc. 27.
3 R. Doc. 23-7 at 1, ¶ 1; R. Doc. 32-1 at 1, ¶ 1.
4 R. Doc. 23-7 at 1, ¶ 4; R. Doc. 32-1 at 2, ¶ 4.
5 R. Doc. 23-7 at 1–2, ¶¶ 5–6; R. Doc. 32-1 at 2, ¶¶ 5–6.
6 R. Doc. 23-7 at 2, ¶¶ 6–9.
7 R. Doc. 1 at 2, ¶ 6.


                                                      1
        On January 19, 2018, Plaintiff filed his Complaint8 pursuant to the Federal

Employers’ Liability Act (FELA).9 He alleges Defendant CN Railroad was negligent and

that it violated the Safety Appliance Act (SAA).10

        On January 22, 2019, Plaintiff filed the instant motion.11 He moves for summary

judgment “on the issue of liability, leaving only the issue of damages for jury

determination.”12 Plaintiff states Defendant violated a provision of the SAA that provides,

“a railroad carrier may use or allow to be used on any of its railroad lines . . . a vehicle only

if it is equipped with . . . efficient hand brakes.”13 Plaintiff argues he is entitled to judgment

as a matter of law on liability for his injuries because he was an employee of Defendant,

Defendant violated the SAA, and the violation caused his injury. 14 In its opposition,

Defendant admits Plaintiff was its employee and that it committed a “technical violation

of the [SAA] regarding the handbrake.”15 However, Defendant argues there are genuine

issues of material fact with respect to the cause of Plaintiff’s injuries.16

                            SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”17 “An issue is material if its resolution could affect the outcome of the action.” 18

When assessing whether a material factual dispute exists, the Court considers “all of the



8 R. Doc. 1.
9 45 U.S.C. § 51 et seq.
10 49 U.S.C. § 20302.
11 R. Doc. 23.
12 Id. at 1.
13 49 U.S.C. § 20302(a)(1)(B).
14 R. Doc. 23-6 at 8–9.
15 R. Doc. 32 at 5; R. Doc. 32-1 at 3, ¶ 15.
16 R. Doc. 32 at 4–6.
17 FED. R. CIV. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
18 DIRECTV, Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).


                                                      2
evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.”19 All reasonable inferences are drawn in favor of the non-moving party.20

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the non-moving party, no reasonable trier of fact could find for the non-

moving party, thus entitling the moving party to judgment as a matter of law.21

       “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

[the record] which it believes demonstrate the absence of a genuine issue of material fact.”

To satisfy Rule 56’s burden of production, the moving party must do one of two things:

“the moving party may submit affirmative evidence that negates an essential element of

the nonmoving party’s claim” or “the moving party may demonstrate to the Court that the

nonmoving party’s evidence is insufficient to establish an essential element of the

nonmoving party’s claim.” If the moving party fails to carry this burden, the motion must

be denied. If the moving party successfully carries this burden, the burden of production

then shifts to the non-moving party to direct the Court’s attention to something in the

pleadings or other evidence in the record setting forth specific facts sufficient to establish

that a genuine issue of material fact does indeed exist. 22




19 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008); see
also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
20 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
21 Hibernia Nat’l. Bank v. Carner, 997 F.2d 94, 98 (5th Cir. 1993) (citing Amoco Prod. Co. v. Horwell

Energy, Inc., 969 F.2d 146, 147–48 (5th Cir. 1992)).
22 Celotex, 477 U.S. at 322–24.


                                                  3
                                              ANALYSIS

        “Under FELA, an injured railroad employee may recover damages for ‘injury or

death resulting in whole or in part from the negligence’ of the railroad.”23 The Fifth Circuit

has explained:

                FELA provides the exclusive remedy for a railroad employee
                engaged in interstate commerce whose injury resulted from
                the negligence of the railroad. . . . A railroad is charged with
                providing a reasonably safe work environment for its
                employees. Negligence within the meaning of FELA exists if
                the defendant railroad knew, or by the exercise of due care
                should have known that its conduct was inadequate to protect
                the plaintiff and similarly situated employees. . . . The cause
                of action is one for negligence, which requires proof of breach
                of a standard of care, causation, and damages. If an injury has
                multiple causes, it is sufficient if the railroad's negligence
                played a part—no matter how small—in bringing about the
                injury.24

        The SAA “did not create a federal cause of action for either employees or

nonemployees seeking damages for injuries resulting from a railroad's violation of the

Act,” but railroad employees may bring suit under FELA.25 In FELA actions brought by

railroad employees alleging SAA violations, “the injured employee is required to prove

only the statutory violation and thus is relieved of the burden of proving negligence. He

is not required to prove common-law proximate causation but only that his injury resulted

in whole or in part from the railroad's violation of the Act.”26

        In his Complaint, Plaintiff makes factual allegations about only one incident

occurring on April 9, 2016—the incident involving the handbrake malfunction.27 Plaintiff



23 Huffman v. Union Pac. R.R., 675 F.3d 412, 416 (5th Cir. 2012) (quoting 45 U.S.C. § 51).
24 Id. (citations, internal quotation marks, and brackets omitted).
25 Crane v. Cedar Rapids & I. C. Ry. Co., 395 U.S. 164, 166 (1969); see also Nivens v. St. Louis Sw. Ry. Co.,

425 F.2d 114, 121 n.3 (5th Cir. 1970).
26 Id.
27 R. Doc. 1.


                                                     4
alleges the handbrake malfunction caused him to “sustain injuries to his neck, shoulder,

spine, and about his body.”28 In the instant motion, Plaintiff states the handbrake incident

caused him “pain in his arm and shoulder area,” but he kept working.29 He states that,

“just a few minutes later[,] he bent over to align a railroad switch. As he did so, he felt a

jolting pain that was not only in his arm and shoulder, but extended down his neck into

his back.”30 Plaintiff asserts it is an undisputed fact that Plaintiff’s “doctors have testified

that [his] injuries and resulting restrictions were caused, at least in part, by his attempt

to apply the defective handbrake.”31 Plaintiff argues that, because the defective handbrake

was in violation of the SAA, he has shown all of his injuries resulted in whole or in part

from Defendant’s SAA violation.32 He argues he is entitled to partial summary judgment

on the issue of liability.33

        In response, Defendant admits it violated the SAA in connection with the

handbrake, but argues summary judgment is not warranted because some of Plaintiff’s

injuries resulted not from the incident with the handbrake, but from a separate incident

with a track switch occurring the same night.34 Defendant asserts there are genuine issues

of material fact about which of Plaintiff’s injuries were caused by each incident.35

Defendant points to the deposition testimony of Plaintiff’s treating physician, Dr. Rahul

Vohra,36 that Plaintiff has two different medical conditions: a right elbow strain and a

degenerative condition in his lumbar spine.37 Defendant asserts, based on Dr. Vohra’s


28 Id. at 2, ¶ 6.
29 R. Doc. 23-6 at 3.
30 Id.
31 R. Doc. 23-7 at 3, ¶ 13.
32 R. Doc. 23-6 at 9.
33 Id.
34 R. Doc. 32 at 4–6.
35 R. Doc. 32-1 at 3–4, ¶¶ 16–22.
36 R. Doc. 32-3.
37 R. Doc. 32-1 at 4, ¶ 18.


                                               5
testimony, the conditions may have had two separate causative events, and the spine

condition more likely than not resulted entirely from the track switch incident.38

Defendant also cites the testimony of Dr. William McCraney,39 the treating physician for

Plaintiff’s right elbow strain, who testified that he would have expected Plaintiff to return

to work from the elbow strain within one and a half months of the injury.40 “[I]t is for the

jury to decide whether any, and if any what, weight is to be given to the testimony” of

expert witnesses.41

        The parties agree the SAA does not apply to track switches.42 Defendant has cited

evidence in the record to show there is a genuine issue of material fact as to whether all

of Plaintiff’s injuries resulted, in whole or in part, from the handbrake incident or whether

some of his injuries resulted solely from the track switch incident. As a result, the Court

finds Plaintiff has not shown he is entitled to judgment as a matter of law on the issue of

liability as to all of his injuries. The Court denies Plaintiff’s motion for partial summary

judgment on the issue of liability.

                                           CONCLUSION

        For the foregoing reasons, IT IS ORDERED that the motion for partial summary

judgment on the issue of liability, filed by Plaintiff Victor Andrews, be and hereby is

DENIED.43




38 Id. at ¶¶ 19–20.
39 R. Doc. 32-4.
40 R. Doc. 32-1 at 4–5, ¶ 22.
41 Sartor v. Ark. Nat. Gas Corp., 321 U.S. 620, 627 (1944).
42 R. Doc. 45 at 8, ¶ 7(j).
43 R. Doc. 23.


                                                     6
          IT IS FURTHER ORDERED that the request for oral argument on Plaintiff’s

motion, filed by Defendant Illinois Central Railroad Company, be and hereby is DENIED

AS MOOT.44

          New Orleans, Louisiana, this 16th day of May, 2019.


                                   _____________________ __________
                                            SUSIE MORGAN
                                     UNITED STATES DISTRICT JUDGE




44   R. Doc. 28.

                                          7
